By the Court.
The only question involved in this proceeding is thus stated in the brief of counsel for relator: “The controversy is simply whether or not Section 1465-90, Grenoral Code, whioh became effective July 3, 1937, applies. If it does, then this writ, admittedly, should be granted. The argument of respondent against its applicability rests solely on the *311effect of Section 26, General Code, with respect thereto.”
That question was answered by this court in State, ex rel. Longano, v. Industrial Commission, ante, 165, and a writ will, therefore, he denied.

Writ denied.

Weygandt, C. J., Day, Zimmerman, Williams, Myers, Matthias and Hart, JJ., concur.